Exhibit 2.1 Execution Version HAMPSHIRE GROUP, LIMITED Dated as of February 19, 2014 Maverick J, SPE, LLC Maverick J, LLC Rick Solomon Enterprises, Inc. 8460 Higuera Street Culver City, CA 90232 Attention: Richard Solomon RE: Installment Purchase and Sale Agreement Dear Rick: This Installment Purchase and Sale Agreement (the “ Agreement ”) is a legally binding agreement pursuant to which Hampshire Group, Limited, a Delaware corporation (“ Buyer ”), will purchase certain of the assets of Maverick J, LLC, a California limited liability company (“ Maverick J ”), and Maverick J, SPE, a California limited liability company (“
